Citation Nr: 0606693
Decision Date: 03/08/06	Archive Date: 04/11/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-00 827	)	DATE MAR 08 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from December 1963 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the veteran's claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  In June 2005, the Board remanded the case to the RO so that the veteran could be scheduled for a hearing at the RO before a traveling Veterans Law Judge.  The veteran appeared for the scheduled hearing in October 2005.  Thereafter, the case was returned to the Board.


FINDINGS OF FACT

1.  The veterans records include a medical diagnosis of PTSD but no medical evidence establishing a nexus between his PTSD diagnosis and military service.

2.  The veteran did not participate in armed combat, nor was he a victim of physical or sexual assault during active duty.

3.  The veterans alleged stressors do not comply with the criteria for PTSD stressors contained in the Diagnostic and Statistical Manual, 4th Edition.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, the veteran filed his claim for VA compensation for PTSD in February 1999.  His claim was adjudicated by the RO in compliance with the VCAA, and he was notified of the provisions of the VCAA in correspondence dated in July 2001, May 2002, July 2002, and February 2005.  

The veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service medical records, service personnel records, and all relevant VA psychiatric treatment records for the period from 1998 to 2004 have been obtained and associated with the evidence.  Furthermore, he stated at the October 2005 hearing before the Board that he received his treatment only from VA sources and that he had not been treated by VA since March 2004.  He also reported that he was not a recipient of Social Security Administration benefits or workmens compensation.  He has otherwise not identified any additional, relevant evidence that has not been requested or obtained.  The veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VAs efforts to assist him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.  For these reasons, further development is not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available medical evidence is sufficient for an adequate determination.  The duty to assist and duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

The veterans service medical records show normal psychiatric findings on enlistment examination in November 1963.  He was also found to be psychiatrically normal on examination in March 1966 to determine his fitness for assignment to a tour of duty in an isolated region.  The report of his separation examination in March 1967 also shows that he psychiatrically normal.  The service medical records show no treatment during active duty for any psychiatric problems.  The records also do not show treatment for traumatic physical injuries and do not indicate that he was ever the victim of physical or sexual assault.

The veteran service personnel records show that he served an enlisted man in the United States Air Force as an administrative specialist.  His primary duties involved clerical work.  He did not participate in combat, nor was he ever assigned to a combat zone.  The records show that at all times throughout his period of active duty, he was never a disciplinary problem and performed his duties in an exemplary manner.  His evaluation reports show that he consistently performed at or above expected levels and was always promoted on schedule.  During his final year of service, from April 1966 to April 1967, he was assigned to an airbase in Greenland.  His performance while overseas remained exemplary and he was selected to be a member of the airbase honor guard.  His abilities, performance, and military bearing were held in such excellent regard by his superior officer that on his final evaluation report he was recommended for promotion to the rank of noncommissioned officer ahead of his peers.  

Post-service VA medical records show that in August 1998, the veteran was treated for alcohol dependence and alcohol-induced mood disorder.  In February 1999, he was admitted for psychiatric hospitalization with a diagnosis of PTSD.  Thereafter, VA treatment reports dated from 1999  2004 show diagnoses of PTSD, PTSD by history, alcohol dependence, bipolar disorder, and depressive disorder.  None of these records contain any opinion that objectively attributed the veterans PTSD diagnosis to his period of military service.  A few reports contained vague references to the veterans account of being assigned to a remote, isolated locale during service which, according to his own assertions, led to his mental decline.  

In written statements presented in support of his claim, and in oral testimony presented to the Board at an October 2005 hearing, the veteran stated, in pertinent part, that he attributed his PTSD diagnosis and his current problems with anger and impulse control to his year of service at an airbase in Greenland during active duty.  The Greenland duty posting was in an isolated, remote locale which presented no recreational activities except for drinking alcoholic beverages at the base NCO club.  Several men assigned to this posting had to be medically relieved from duty because they were unable to cope with the psychiatric strain of being in such a desolate and remote location for an extended period of time.  The veteran testified that a VA psychiatrist once informed him that he suffered from Arctic psychosis although, according to the veteran, the psychiatrist admitted that this was just a term he created to describe the veterans condition, but was not an actual clinical diagnosis.  The veteran related that prior to entering service, he had a very normal and non-abusive childhood.  During his service in Greenland, he experienced panic and anxiety attacks from the overwhelming isolation, coldness, and monotony of the duty posting.  He experienced mental stress associated with his military duties, which involved maintaining the safe in which top secret documents were kept.  According to his account, if he failed to adhere to the security protocols involved in handling and storing top secret documents in the safe, it could result in his imprisonment.  This was very stressful for him, and added to the mental stress he was already experiencing from being assigned to a remote military outpost.  

In a written account dated in February 2000, the veteran also reported that while he was in Greenland he learned that 16 of his friends from stateside service who had been assigned to temporary duty in Vietnam had all been killed in an ambush, and that this news further compounded his depression and stress.  The account does not contain any specific names of the 16 men who had reportedly been killed.  He denied that he was a victim of sexual or physical abuse during service.  After his discharge from service, he realized that he had changed into an angry, depressed, and restless man who was prone to wander from place to place in the country and who was unable to have effective relationships with other people or keep a regular job.  He worked as a rodeo rider, a welder, and an automotive mechanic, but at the present time he was unemployed and drawing his income solely from VA pension for non-service-connected disabilities.  He believed he suffered from PTSD and other emotional problems that were the result of his exposure to the isolation and monotony of his one-year assignment in Greenland while in service.  

The report of an April 2004 VA treatment discharge summary presented, in pertinent part, the following psychiatric opinion:

(The) (v)eteran reports the following stressors: He was stationed at a radar facility in Greenland for one year which was very isolated.  He stated there was nothing to do there which led to bordom (sic), then anxiety/panic, then anger.  According to (the veteran), I stayed angry and depressed.  He was not physically injured and did not feel that his life was in danger.  Although (the veteran) has a prior diagnosis of PTSD, it is difficult from this brief interview and the description above to see how this event meets Criterion A (for PTSD in the Diagnostic and Statistical Manual, 4th Edition).

Analysis

The veteran claims entitlement to service connection for PTSD.  Service connection may be granted for disability resulting from disease or injury, incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2005); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veterans service, the veterans lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005).

In this case, there is no objective evidence to establish that the veteran "engaged in combat with the enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).   His personnel records show no documentation indicating that he ever served in combat.  Furthermore, the veteran himself does not claim that his PTSD is a result of his exposure to combat-related stressors.  The Board therefore concludes as a factual matter that the veteran did not engage in combat with the enemy.  

The Board notes that the veteran does not allege that his PTSD is related to a physical or sexual assault that occurred in service, and that there is no evidence in the service medical records indicating that he was ever treated for traumatic physical injuries or injuries resulting from physical or sexual assault.  The stressors that he alleges to be the cause of his current psychiatric problems essentially involve his sense of isolation and boredom while being posted in a remote airbase in Greenland for a period of one year.  No other true stressor is alleged.  Although the veteran has mentioned that, while in Greenland, he felt grief upon learning that 16 of his stateside friends were killed in Vietnam, he offered no specific details regarding the names of any of these men that would help verify his account.  A review of the veterans service medical records and military personnel records show that he received no psychiatric treatment or diagnoses in service, nor did he experience any episodes of psychiatric decompensation during service, manifested by malingering, disciplinary problems, or a sudden drop in his military performance evaluations.  By all objective accounts in the record, the veteran was an exemplary soldier during his period of active duty.  Post-service records show treatment for depression, bipolar disorder, and alcohol dependence, as well as PTSD many years after his discharge from service.  However, none of these diagnoses have been objectively linked to his period of service.  At best, the reports contain oblique references his account of being assigned to a remote, isolated locale during service which he believed to have caused his mental decline.  The PTSD diagnosis itself is questionable as a VA psychiatric examiner opined in April 2004 that the veterans alleged stressors were inadequate for meeting the basic criteria for PTSD as contained in the Diagnostic and Statistical Manual, 4th Edition.  The veteran was not exposed to a traumatic event involving actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and his response did not involve intense fear, helplessness, or horror.  In view of the aforementioned discussion, the Board concludes that the evidence does not indicate a link between his current psychiatric diagnoses and his period of active duty.  The veterans claim of entitlement to VA compensation for PTSD is therefore denied.

To the extent that the veteran asserts on his own authority that the stressors he allegedly experienced in service are adequate to support a diagnosis of PTSD, as there is no evidence demonstrating that he is a trained psychiatrist, psychologist, counselor, or mental health specialist, he therefore lacks the requisite credentials to present medical opinions regarding his psychiatric diagnosis and its etiology.  His statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for PTSD is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 839-7727), is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	



